Case 5:20-cv-00376-SVW-SHK Document 13 Filed 04/20/20 Page 1 of 3 Page ID #:33




   1 LAW OFFICES OF JONG YUN KIM
     JONG YUN KIM, SBN 272176
   2   E-Mail: JongKimLaw@hotmail.com
     3600 Wilshire Blvd., Suite 2226
   3 Los Angeles, California 90010
     Telephone: 213.351.9400
   4 Facsimile: 213.736-6514
   5 Attorneys for Defendants
   6 LAW OFFICES OF BABAK HASHEMI
     BABAK HASHEMI, SBN 263494
   7   E-Mail: babakhashemi@gmail.com
     20062 SW Birch St., Suite 200
   8 Newport Beach, California 92660
     Telephone: 949.464.8529
   9 Facsimile: 949.259.4548
  10 Attorneys for Plaintiff
  11
                                 UNITED STATES DISTRICT COURT
  12
                             CENTRAL DISTRICT OF CALIFORNIA
  13
  14
       James Rutherford,                           CASE NO. 5:20-cv-00376-SVW-SHK
  15
                    Plaintiff,                     STIPULATION TO EXTEND TIME
  16                                               FOR DEFENDANT TO FILE AN
             vs.                                   ANSWER TO INITIAL
  17                                               COMPLAINT BY NOT MORE
     DAIN INVESTMENTS, INC., a                     THAN 28 DAYS (L.R. 144(a))
  18 California corporation; Hyunjoo Jin, an
     individual; and DOES 1-10 inclusive,          The Hon. Stephen V. Wilson
  19
                  Defendant.                       Trial Date: None Set
  20
  21
       TO THIS HONORABLE COURT, AND TO ALL PARTIES AND THEIR
  22
       ATTORNEYS OF RECORD:
  23
             This Stipulation is entered into between and among Plaintiff, through his
  24
       counsel of record, and Defendants DAIN INVESTMENTS, INC. and Hyunjoo Jin
  25
       (collectively “Defendants”), through their counsel of record, and is based on the
  26
       following facts:
  27
             1.     Plaintiff filed a Complaint in this action on March 3, 2020.
  28
        STIPULATION TO EXTEND TIME FOR DEFENDANT TO FILE AN ANSWER TO INITIAL COMPLAINT BY
                                 NOT MORE THAN 28 DAYS (L.R. 144(a))
Case 5:20-cv-00376-SVW-SHK Document 13 Filed 04/20/20 Page 2 of 3 Page ID #:34




   1        2.    Defendant DAIN INVESTMENTS, INC. and Defendant Hyunjoo Jin
   2 were served with the Summons and Complaint on March 14, 2020 and March 23,
   3 2020 respectively.
   4        3.    Defendant DAIN INVESTMENTS, INC.’s response to the Complaint
   5 is presently due on April 6, 2020. Defendant Hyunjoo Jin’s response to the
   6 Complaint is presently due on April 13, 2020.
   7        4.    Plaintiff agrees that Defendants have until May 13, 2020 to respond to
   8 the Complaint.
   9        Therefore, the parties stipulate as follows:
  10        Defendants may have until May 13, 2020 to respond to the Complaint.
  11
  12 DATED: April 20, 2020                 LAW OFFICES OF JONG YUN KIM
  13
  14
                                          By:          /s/ Jong Yun Kim
  15
                                                 Jong Yun Kim, Esq.
  16                                             Attorney for Defendants
  17
  18 DATED: April 20, 2020                 LAW OFFICES OF BABK HASHEMI
  19
  20
  21                                       By:         /s/ Babak Hashemi
                                                 Babak Hashemi, Esq.
  22                                             Attorneys for Plaintiff
  23
  24
  25
  26
  27
  28
                                                  2
       STIPULATION TO EXTEND TIME FOR DEFENDANT TO FILE AN ANSWER TO INITIAL COMPLAINT BY
                                NOT MORE THAN 28 DAYS (L.R. 144(a))
Case 5:20-cv-00376-SVW-SHK Document 13 Filed 04/20/20 Page 3 of 3 Page ID #:35




   1                            SIGNATURE ATTESTATION
   2        I hereby attest that all signatories listed above, on whose behalf this
   3 stipulation is submitted, concur in the filing’s content and have authorized the filing.
   4
   5 DATED: April 20, 2020                 LAW OFFICES OF JONG YUN KIM
   6
   7
                                           By:         /s/ Jong Yun Kim
   8
                                                 Jong Yun Kim
   9                                             Attorneys for Defendants
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       STIPULATION TO EXTEND TIME FOR DEFENDANT TO FILE AN ANSWER TO INITIAL COMPLAINT BY
                                NOT MORE THAN 28 DAYS (L.R. 144(a))
